On Rehearing.
Appellee’s motion for rehearing, while not convincing, does suggest the advisability of some further discussion.
We have held that plaintiff’s petition was insufficient to state a cause of action because of the absence of any allegation of (1) a consideration to support the promise sought to be enforced, and (2) performance of the obligation, ■or obligations, if any, imposed by the alleged contract upon the plaintiff.
It may be conceded that if it had been alleged that defendant employed plaintiff as a salesman to sell cars for an agreed commission; that he had sold sufficient cars for the commissions to amount to $726.41; that he had been paid (say) $500, leaving a balance due of $226.41 for the recovery of which judgment was prayed, a cause of action would have been sufficiently pleaded. If so, that would be true only because of the nature of the particular contract so described. It would be such a contract as would result from the acceptance by plaintiff of an offer by defendant substantially thus: If you sell cars for us we will pay you a commission of $- (or-per cent of' the sale price, as the ■case may be) upon each car you sell. Under such a contract plaintiff would be under no legal duty to defendant to sell •cars, or make any effort to do so. The •defendant would be under ' legal duty to ■the plaintiff only if, and when, plaintiff sold a car. The contract would be one in which the performance of an optional -act, if and when performed, would supply the consideration to support defendant’s promise to pay the agreed commission. In a suit upon a contract of that nature, the allegation that plaintiff had sold cars sufficient for the commissions to amount to $726.41 would be an averment of a consideration legally sufficient to support the promise sought to be enforced, and at the same time ' it would •constitute an averment of performance by the plaintiff, since under that kind of •contract the very fact that the sales were made would be the only performance required.
According to the allegations of plaintiff’s petition, the contract, sought by this suit to be enforced, includes a contract of the nature above stated, but also includes something more. It is only the “something more” which is here involved. The promise of defendant sought to be enforced was not to pay commissions, but to guarantee that the commissions would amount to $150 per month. In other words, a promise to indemnify against the failure of commissions to amount to $150 a month. Under that agreement so far as its provisions were disclosed by the petition, the plaintiff might not sell a single car — might not earn a dollar in commissions — yet defendant would be- under legal obligation to pay by way of indemnity $150 a month. For such an agreement to create legal obligation, or, in other words, to constitute a contract, it was necessary, in order to supply a consideration, for plaintiff to bind himself to the performance of some duty to the defendant. If plaintiff, by the terms of the agreement, was under no duty to make any effort to sell cars — -no duty to employ any particular time in such effort (and he was not so far as allegations of the pleading show) but was to be paid commissions only if, and when, he did make sales, then the promise to guarantee that the commissions upon such sales as were made would amount to as much as $150 per month was without consideration— a mere nudum pactum. The agreement, by its terms purporting to bind only one-of the parties,-did not constitute. a contract binding either of them. To make a contract of such an agreement, it was necessary that a consideration be paid’ by, or for, the plaintiff, or that plaintiff (as a provision of the contract) have promised something imposing upon him - a legal duty to defendant. There is no allegation that anything was paid by, or for, the plaintiff. The agreement not being in writing, there is no implication or presumption that anything was paid or promised. The allegations showing as they do, an employment to sell cars on commission, they rebut any implication, if one could otherwise exist, that anything was paid by plaintiff as consideration for the promise of indemnity.
If, therefore, the alleged agreement constituted a contract plaintiff must ’have promised something and thereby incurred the legal duty to perform such promise. *910What was it? Did he have two or three hours spare time each day from some other employment and promised to devote that time to an effort to sell cars? Did he have Saturday afternoons off and promise to devote that time to such effort? Was he otherwise wholly unemployed and promised to devote all his time in the effort to sell cars? Any of these,- — one equally with another, — would have been a consideration, but none of them, or any other, was alleged. Plaintiff’s petition does not allege any promise, and, therefore, of course, does not allege the nature thereof, or that he performed it. The averment to the effect that plaintiff earned commissions in the sum of $726.41 was not the averment of a consideration since, as seen, that being the result of a voluntary act was no consideration for the promise of guaranty. Equally true it is, that it was not the averment of any fact showing performance of an obligation, no obligation having been alleged.'
Suppose plaintiff ,had testified that as part of the alleged contract he promised to devote two hours -a day to the effort to sell cars and that he -did so. That would be evidence to show a cause of action — it would show both consideration and performance. But, how could defendant have prepared to meet, such issues? Neither consideration nor performance was alleged. Suppose plaintiff testified that he promised to work at the business of selling cars, and did work, every Saturday afternoon, and it was for that promise that defendant agreed to guarantee that the commis- - sions would amount to $150 per month? Again, evidence of consideration and performance; but an entirely- different consideration, and different performance, of which the pleading gave no more notice than the other. 'Said different considerations and performances were just as certainly provable under the pleading in question as that plaintiff promised to devote all his time to selling cars, and did do so; or anything else which would show a duty and its performance.
We see no escape from the proposition that two facts essential to show a cause of action were not alleged nor implied from any facts that were alleged.
It is accordingly our conclusion that the motion for. rehearing should be, and accordingly is, overruled.